DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/204,386, filed on 11/29/2018.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As to claim 10, line 2 recites “the non-dsiplay area” and is amended to recite “the non-display area”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Kwak (U.S. Pub. No. 2014/0367658) discloses a display apparatus (Kwak, array substrate 100, Figure 1) comprising:
a substrate comprising a display area and a non-display area adjacent to the  display area (Kwak, the array substrate 100 according to the current embodiment may include a display area DA and a non-display area NDA located outside the display area DA. Figure 1, ¶ [0058]);
a plurality of signal lines (Kwak, plurality of data lines 60, plurality of gate lines 50, and wiring lines 401, Figures 1 and 2) disposed on the substrate;
a display element layer disposed on the plurality of signal lines and disposed on the display area; As shown in figures 1-3 of Kwak, the pixel areas are defined by the data lines 60 and gate lines 50 within the display area DA.
a plurality of first pads (Kwak, wiring pads 402, Figure 1) electrically connected to the plurality of signal lines and disposed on the non-display area (Kwak, wiring lines 401, Figure 1); and
an insulating layer (Kwak, interlayer insulating film 30 and second insulating layer 35, Figures 3 and 5)(Kwak, he second insulating layer 35 may be formed of, for example, substantially the same material as the interlayer insulating film 30 of the display area DA.  That is, the second insulating layer 35 may be formed at substantially the same time as the interlayer insulating film 30 of the display area DA. ¶ [0089]) disposed on the display element layer (Kwak, pixel area, Figures 1-3) and defined a first groove pattern (Kwak, recess pattern 500, Figure 6) extended in a first direction and disposed on the non-display area; As shown in figure 6 of Kwak, the second 
wherein the plurality of first pads (Kwak, wiring pads 402, Figure 1) comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction, As shown in figure 1 of Kwak, the wiring pads 402 have two outer pads connected to the scan driver 200 and the emission driver 300. The wiring pads 402 are spaced in a vertical direction.
Kwak does not expressly disclose
wherein the plurality of first central pads overlaps the first groove pattern in a second direction intersecting the first direction and the plurality of first outer pads is non-overlapping the first groove pattern in the second direction.
Kwak teaches the central wiring pads 402 overlapping the recess patterns 500 as shown in figure 4. Kwak does not expressly teach the outer wiring pads 402 not overlapping the recess pattern 500 as claimed.
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-13, these claims are allowable as they depend upon allowable independent claim 1.


a substrate comprising a display area and a non-display area adjacent to the  display area (Kwak, the array substrate 100 according to the current embodiment may include a display area DA and a non-display area NDA located outside the display area DA. Figure 1, ¶ [0058]);
a plurality of signal lines (Kwak, plurality of data lines 60, plurality of gate lines 50, and wiring lines 401, Figures 1 and 2) disposed on the substrate;
a display element layer disposed on the plurality of signal lines and disposed on the display area; As shown in figures 1-3 of Kwak, the pixel areas are defined by the data lines 60 and gate lines 50 within the display area DA.
an intermediate insulation layer (Kwak, second insulating layer 35, Figure 5) disposed between the plurality of signal lines (Kwak, plurality of data lines 60, plurality of gate lines 50, and wiring lines 401, Figures 1 and 2) and the display element layer (Kwak, pixel area, Figures 1-3) and defined a first opening exposing the plurality of first pads (Kwak, wiring pads 402, Figure 1); As shown in figure 5 of Kwak, the second insulating layer 35 has an opening for the wiring pads 402.
an insulation layer (Kwak, interlayer insulating film 30 and second insulating layer 35, Figures 3 and 5)(Kwak, he second insulating layer 35 may be formed of, for example, substantially the same material as the interlayer insulating film 30 of the display area DA.  That is, the second insulating layer 35 may be formed at substantially the same time as the interlayer insulating film 30 of the display area DA. ¶ [0089]) disposed on the display element layer (Kwak, pixel area, Figures 1-3) and defined a first groove pattern (Kwak, recess pattern 500, Figure 6) extended in a first direction and disposed on the non-display area; As shown in figure 6 of Kwak, the second insulating layer 35 has a recess formed between the wiring lines 401 and going in the same direction as those wiring lines. In addition, these recess patterns extend in a vertical direction.
wherein the plurality of first pads (Kwak, wiring pads 402, Figure 1) comprises a plurality of first central pads and a plurality of first outer pads spaced apart from the plurality of first central pads in the first direction, As shown in figure 1 of Kwak, the wiring pads 402 have two outer pads connected to the scan driver 200 and the emission driver 300. The wiring pads 402 are spaced in a vertical direction.
wherein the first groove pattern (Kwak, recess patterns 500, Figure 4) is defined only between an area where the first central pads (Kwak, wiring pads 402, Figure 4) are disposed and the display area (Kwak, display area DA, Figure 1), and
Kwak does not expressly teach
a plurality of first pads disposed on the display element layer and disposed on the non-display area; 
wherein an area between an area where the first outer pads are disposed and the display area is completely covered by the insulation layer.
As shown in figure 1 of Kwak, the wiring pads 402 are within the non-display area NDA but Kwak does not expressly teach the wiring pads on the pixel area within the display area. In addition, Kwak does not teach the interlayer insulating film 30 or second 
Kim (U.S. Pub. No. 2015/0255739) teaches a display device
wherein an area between an area where the first outer pads are disposed and the display area is completely covered by the insulation layer (Kim, The insulating pattern IP is arranged to overlap an extension line of the pad 206a. Figure 4, ¶ [0121]). As shown in figure 4 of Kim, the insulating pattern IP covers pads 206a and the area between the pads and the display area DA.
However, Kwak and Kim do not expressly teach a plurality of first pads disposed on the display element layer and disposed on the non-display area; 
In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 15-20, these claims are allowable as they depend upon allowable independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691